Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 2/25/2022 has been entered.  All previous 112 rejections have been withdrawn.

Allowable Subject Matter
Claims 1-3, 5 and 9 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the prior art of record discloses or reasonably teaches in combination a push-pull micropump, comprising: one or more pairs of channels configured to transfer one or more fluids, each channel pair having an aspiration channel and an injection channel, wherein each channel has a middle channel portion, and wherein the middle channel portions of the aspiration and injection channels of each channel pair are arranged as segments of two concentric circles with different radii; and an actuator configured to engage the one or more pairs of channels, wherein the actuator comprises a plurality of rolling members and a driving member configured such that when the driving member rotates, the plurality of rolling members rolls along the one or more pairs of channels to cause individually the one or more fluids to transfer through each channel pair .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815. The examiner can normally be reached Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746